UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “ large accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value Class Outstanding as of April 30, 2011 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended March 31, 2011 INDEX PART I.FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 29 PART II.OTHER INFORMATION 29 Item 1.Legal Proceedings 29 Item 1a. Risk Factors 29 Item 2.unregistered sales of equity securities and use of proceeds 29 Item 3.defaults upon senior securities 29 Item 4.removed and reserved 29 Item 5.Other Information 29 Item 6.Exhibits 29 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Dollars and shares in thousands, except per share data) (Unaudited) March 31, 2011 December 31, 2010 Assets Cash and due from banks $ $ Investment securities available for sale Loans, net of deferred loan costs and fees Less: Allowance for loan losses Loans, net Premises and equipment, net Goodwill Intangible assets, net Other real estate owned Deferred income tax asset Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ $ Interest-bearing Total deposits Federal Home Loan Bank (FHLB) advances Short-term borrowings Long-term borrowings Accrued interest payable and other liabilities Total liabilities Shareholders’ equity Common stock - $.10 par value per share: 50,000 shares authorized, 12,350 and 11,817 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements 3 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars and shares in thousands, except per share amounts) Successor Company Predecessor Company Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Interest and dividend income Loans, including fees $ $ Investment securities: Taxable Tax-exempt 15 67 Interest-bearing deposits in other banks 70 74 Federal Home Loan Bank stock 25 3 Total interest and dividend income Interest expense Deposits Federal Home Loan Bank advances Short-term borrowings 15 23 Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Fees on mortgage loans originated and sold Investment advisory and trust fees Loss on sale of indirect auto loans - ) Other income Investment securities gains (losses), net 12 Other-than-temporary impairment losses on investments Gross impairment losses - - Less: Impairments recognized in other comprehensive income - - Net impairment losses recognized in earnings - - Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy and equipment expense Foreclosed asset related expense Other expense Total non-interest expense Income (loss) before income taxes ) Income tax expense - Net income (loss) $ $ ) Preferred dividends earned by preferred shareholders and discount accretion - Net loss allocated to common shareholders $ $ ) Basic income (loss) per common share $ $ ) Diluted income (loss) per common share $ $ ) See accompanying notes to consolidated financial statements 4 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars and shares in thousands, except per share data) Successor Company Common Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive(Loss) Total Shareholders’ Equity Balance, January 1, 2011 $ ) $ Comprehensive income: Net income Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains ) Other comprehensive income, net of tax expense of $837 Comprehensive income Common stock issued in Rights Offering 53 Balance, March 31, 2011 $ ) $ Predecessor Company Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Retained Earnings (Accumulated Deficit) Accumulated Other Comprehensive (Loss) Treasury Stock Total Shareholders’ Equity Balance, January 1, 2010 37 $ $
